DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Response to Arguments
Applicant's arguments filed on October 10, 2022 have been fully considered but they are not persuasive because applicant’s arguments are devoid of realities of RF power amplifier environments particularly grounding requirements. Applicant argues that Kaczman doesn’t show a ground terminal close to the input pin of the RF power amplifier module of Fig. 7B. Examiner also acknowledged that in the schematic of Fig. 7B a separate ground terminal is not explicitly shown, however, a general example has been shown with RFPA5542 WLAN POWER AMPLIFIER of Qorvo to prove the point that the input circuit ground of the RF power amplifier module requires a ground pin close to the input pin of the RF amplifier such that the ground of the input feed of the input circuit can be connected to the ground of the PA module close to the ground feed for ensuring proper RF grounding of the input of the PA module with the input circuit of the PA module, which is evident from the application note of RFPA5542 WLAN POWER AMPLIFIER of Qorvo. For ease of reference see the Fig below:

    PNG
    media_image1.png
    715
    1074
    media_image1.png
    Greyscale

Examiner understands that in the reprinted version of the office action the 

drawing of the photograph may not have been appeared clear. However, the application note RFPA5542 WLAN POWER AMPLIFIER of Qorvo is publicly available on Qorvo site and can easily be downloaded to see a clear colored version of the photograph and drawing. 
It is mandatory for an RF PA module such as Kaczman’s to have good RF grounding at the input and output terminals and as a result any such PA module should have ground terminals or pads/pins available for connecting with the RF input or output circuit ground. RFPA5542 WLAN POWER AMPLIFIER of Qorvo is a typical example of such grounding options and a person of ordinary skill would find it obvious to adopt such grounding option for the Kaczman PA module of Fig. 7B while implementing a board level design of radio frequency signal being input from outside from transceiver 13 through the delay circuit 34, exemplarily shown in Fig. 3 of Kaczman. 
Since no amendment has been done to the claims, examiner considers the rejection of claims 16-18 still applicable. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaczman (prior art of record) in view of RFPA5542 WLAN POWER AMPLIFIER 5 GHz WLAN PA (11a/n/ac). APPLICATION NOTE: RFPA5542 WLAN POWER AMPLIFIER, Qorvo, Inc. January 2018 Rev A (henceforth referred to as ‘Qorvo’).
Regarding claim 16, Kaczman (i.e. Fig. 7B) discloses a power amplifier circuit (220) comprising:

    PNG
    media_image2.png
    667
    971
    media_image2.png
    Greyscale

Fig. 7B of Kaczman 

a substrate (a multi-chip module (MCM) that includes a carrier or package substrate 221); and
a semiconductor chip (a power amplifier die 223) disposed on or above the substrate (221), wherein the semiconductor chip (223) comprises:
a power amplifier (226) configured to amplify a radio frequency signal and to output an amplified signal (through RF_OUT), a first ground terminal (GND), a ground of the power amplifier being coupled to the first ground terminal (through on chip and substrate vias), and a first circuit element (CAP 218) having a first end (bottom end) and a second end (top end), the first end (bottom end) of the first circuit element (218) being electrically coupled to the first ground terminal (GND) without any portion outside the
semiconductor chip (CAP 218 is on the chip and connected to the first ground by the via holes of chip to the ground of the substrate) interposed between the first end (bottom end) of the first circuit element and the first ground terminal (GND), and
a lead (bond pad 205e) connecting (bond pad 205e is intended for connecting the die with the substrate albeit through bond wires and hence bond pad 205e is considered as the lead) the first circuit element (cap 218) to a second circuit element (bondwire 207e),

    PNG
    media_image3.png
    314
    609
    media_image3.png
    Greyscale
 
Fig. 3 of Kaczman
 
an input circuit (The transceiver 13, §0050, see Fig. 3) configured to supply the power amplifier with the radio frequency signal (§0050), the radio frequency signal being input from outside (from transceiver 13 through the delay circuit 34, exemplarily shown in Fig. 3) of the power amplifier circuit (32 in Fig. 3 which is represented in detail in Fig. 7B).
Kaczman, although doesn’t show explicitly a second ground terminal (in Fig. 7B), it is inherent that the RF input pin of the power amplifier module 220 must have a ground pad (pin or terminal) close to the input trace of the RF_IN terminal of the RF power module 220 shown in Fig. 7B. Kaczman, however, doesn’t show in Fig. 3 of Fig. 7B explicitly that a ground of the input circuit being coupled to the second ground terminal,

    PNG
    media_image4.png
    601
    796
    media_image4.png
    Greyscale
 
Fig. 2a & 2b of Qorvo annotated by the examiner for ease of reference

Qorvo in a RF power amplifier module (see Figs. 2a and 2b) similar to Kaczman shows explicitly that a ground of the input circuit (external circuit ground) being coupled to the second ground terminal (RF input ground pad).
It would have been obvious to a person of ordinary skill in the art to connect the inherent RF input ground pad (pin or terminal, similar to the one shown in Qorvo, Fig. 2a) of Kaczman (Fig. 7B) to the input circuit (ground of the delay circuit 34) following the example of Qorvo for proper RF operation and low loss RF power transfer (Commonly the input circuit output impedance between the center pin and ground shield is 50 ohms and similarly the impedance between RF input pin and RF input ground is 50 ohms and due to perfect match lowest possible maximum power transfer is made possible).  
wherein the substrate (221) comprises:
the second circuit element (bondwire 207e) having a first end (connected to the bondpad 204e) and a second end (connected to the lead i.e. bondpad 205e) and per claims 17, an inductance component of the second circuit element includes an inductance component of wiring (bond wire, 207e) of the substrate (one (205e) of the bond pads is on the chip and the other bond pad (204e) is on the substrate), the first end (204e) of the second circuit element (207e) being electrically coupled to an output of the power amplifier (204c), the second end (the end which is connected to the lead i.e. the bondpad 205e) of the second circuit element (207e) being electrically coupled to the lead (bondpad 205e),
wherein the first circuit element (CAP 218) and the second circuit element (207e) are circuit elements of a harmonic wave termination circuit (§0101), and
wherein the harmonic wave termination circuit is configured to reflect, to the power amplifier, a harmonic wave component of the amplified signal output from the power amplifier (Kaczman teaches harmonic termination circuits presents short (§0077) or open circuit (§0083) for the second or higher harmonic frequency signal components of the output of the power amplifier thereby causing reflections of harmonic wave components). According to claim 18, Kaczman also teaches flip chip bonding of the semiconductor chip (amplifier die 223) to the substrate (221, §0100).
Allowable Subject Matter
Claims 19-21 are objected to as being dependent upon a rejected base claim 16, but would be allowable if rewritten in independent form including all of the limitations of the base claim 16 and any intervening claims.
Claims 19-21 are allowable because the closest prior arts of record, Kaczman or Qorvo doesn’t teach explicitly that the input circuit comprises an amplifier along with a  matching circuit and a bias circuit.
	Claims 2, 4-8, 10-12 and 14-15 are allowed over the prior arts of record Kaczman

and Hase as discussed in the non-final office action dated 07/08/2022. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843